UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Istanbul Trakya Serbest Bölgesi Atatürk Bulvari Ali Riza Efendicd., A4 Blok Çatalca, Istanbul Turkey (Address of Principal Executive Offices) (Zip Code) 00 90 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 64,549,419 shares of common stock outstanding as ofMay 16, 2011. TOUCHIT TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 INDEX Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 50 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 59 Item 4. Controls and Procedures. 59 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 60 Item 6. Exhibits. 60 Signature 61 EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) was incorporated in the State of Nevada as “Hotel Management Systems, Inc.”On May 7, 2010, the Company entered into a share exchange agreement, with TouchIT Technologies Koll Sti (“TouchIT Tech KS”), TouchIT Education Koll Sti (“TouchIT Ed”)(“TouchIT Ed” and together with TouchIT Tech KS, “TouchIT”), and the stockholders of TouchIT Tech KS and Touch Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The closing of the transaction (the “Closing”) took place on May 7, 2010 (the “Closing Date”), all as disclosed on Form 8-K filed by the Company with the Securities and Exchange Commission on May 24, 2010.See “Recent Developments”.Subsequently, the Registrant amended its Articles of Incorporation to change its name to TouchIT Technologies, Inc., as disclosed on Form 8-K filed by the Registrant with the Securities and Exchange Commission on May 24, 2010. Unless otherwise specified or required by context, as used in this Quarterly Report on Form 10-Q, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) TouchIT Technologies, Inc., a Nevada corporation (“TouchIT”), (ii) TouchIT Tech KS and TouchIT Ed, both being wholly-owned subsidiaries of TouchIT.In this Quarterly Report on Form 10-Q, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of our common stock, $0.001 par value per share. All financial information presented is for the combined entity TouchIT, which comprises of TouchIT Tech KS and TouchIT Ed. They have not been consolidated and inter-company transactions, although not significant, do exist. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q (this “Quarterly Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward-looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward-looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. TOUCHIT TECHNOLOGIES KS & TOUCH IT EDUCATION TECHNOLOGIES KS COMBINED BALANCE SHEETS FOR THE PERIODS ENDED 31 MARCH 2011 & 2& 2009 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) CURRENT ASSETS 31/03/2011 31/12/2010 31/03/2010 31/12/2009 Cash and cash equivalents Trade receivables, net Due from related parties Due from Shareholders - Inventories Other current assets Total current assets NON CURRENT ASSETS Property, plant and equipment, net Intangible assets, net - - Rights - - Other non current assets 92 Total non current assets - TOTAL ASSETS CURRENT LIABILITIES Borrowings Trade payables Due to shareholders Due to related parties Other current liabilities Total current liabilities NON CURRENT LIABILITIES Borrowings - - Employee termination benefits - - - Reserve for retirement pay - Share purchase advances - - Total non current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Share capital Retained earnings ) ) ) Net income / (loss) for the period ) ) Total shareholders’ equity ) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY ) 3 TOUCHIT TECHNOLOGIES KS & TOUCH IT EDUCATION TECHNOLOGIES KS COMBINED STATEMENTS OF COMPREHENSIVE INCOME FOR THE PERIODS ENDED 31 MARCH 2& YEARS ENDED 31 DEC 2010 & 2009 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 31/03/2011 31/12/2010 31/03/2010 31/12/2009 NET SALES COST OF SALES ) Gross profit MARKETING AND SELLING EXPENSE ) GENERAL AND ADMINISTRATIVEEXPENSES ) Profit from operations ) ) OTHER INCOME AND EXPENSES, net ) ) FINANCIAL INCOME AND EXPENSES, net ) Profit Loss before taxation and currency translation gain/(loss) ) ) TAXATION CHARGE Taxation current Deferred CURRENCY TRANSLATION GAIN/(LOSS) ) Net income/(loss)for the year ) ) OTHER COMPREHENSIVE INCOME Total comprehensive income ) ) 4 TOUCHIT TECHNOLOGIES KS & TOUCH IT EDUCATION TECHNOLOGIES KS COMBINED STATEMENTS OF CASH FLOW FOR THE PERIODS ENDED 31 MARCH 2011 & 2& 2009 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 31/03/2011 31/12/2010 31/03/2010 CASH FLOWS FROM OPERATINGACTIVITIES Net income ) ) Adjustments to reconcile net income to net cash provided By operating activities: Depreciation and amortisation Provision for employee benefit ) ) Changes in operating assets and liabilities Trade receivables, net ) ) ) Due from shareholders ) ) ) Due from related parties ) Inventories ) ) Other current assets Other non current assets ) Trade payables ) ) Due to shareholders ) ) Due to related parties ) Other current liabilities ) ) Share Purchase Advances Net cash generated from (used for)operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase/(decrease) in short-term borrowings ) ) 35 Increase/(decrease) in long-termborrowings ) ) Dividends paid Net cash (used for) provided fromfinancing activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment and intangible assets ) ) 0 ) Sharecapital increase Net cash used for investing activities ) ) 0 ) NET INCREASE / (DECREASE) IN CASH AND BANKS ) ) ) CASH AND BANKS AT BEGINNING OF THE YEAR CASH AND BANKS AT END OF THE PERIOD 5 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI FINANCIAL STATEMENTS AS OF 31 MARCH 2011 TOGETHER WITH INDEPENDENT AUDITORS’ REPORT DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 6 INDEPENDENT AUDITORS REPORT To the Board of Directors of Touch IT Technologies Kollektif Şirketi Ronald George Murphy ve Ortakları Report on the Financial Statements We have reviewed the accompanying financial statements of Touch IT Technologies Kollektif Şirketi Ronald George Murphy ve Ortakları (“the Company”) which comprise the financial position as of31 March 2011 and statements of comprehensive income, changes in equity and cash flows for the period then ended, and a summary of significant accounting policies and other explanatory notes. Management Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Generally Accepted Accounting Principles in the United States of America. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Scope of Review Our responsibility is to express a conclusion on these financial statements based on our review. We conducted our review in accordance with International Standards on Auditing. These standards require that we comply with ethical requirements and plan and perform the review to obtain reasonable assurance whether the financial statements are free from material misstatement. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not give a true and fair view of the financial position of the Company as at 31 March 2011, and of its financial performance and its cash flows for the three months period then ended in accordance with Accounting Principles Generally Accepted in the United States of America. DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 7 We would like to draw your attention to the following matters: The accompanying financial statements of the Company have been prepared on a going concern basis. However, in the accompanying financial statements, the Company’s current liabilities exceed its current assets by an amount of USD 341,535 and the total equity shows a negative balance amounting to USD258,120 as of March 31, 2011. Accordingly, the continuity of the Company’s operations is dependent on the profitability of future operations and the existence of necessary financial support by shareholders and other creditors. Istanbul, 12 May 2011 DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Member of MAZARS Gökhan Almacı Partner DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 8 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF FINANCIAL POSITION AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes ASSETS Cash and cash equivalents 5 Trade receivables, net 6 Due from shareholders 7 Inventories, net 8 Other current assets 9 Total current assets Property, plant and equipment, net 10 Intangible assets, net 11 Other non-current assets 12 Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Short-term bank loans 13 Trade payables 14 Due to shareholders 7 Due to related parties 7 Other current liabilities 15 Total current liabilities Employee termination benefits 16 Total long-term liabilities Shareholders' Equity: Share capital 17 Accumulated deficit ) ) Net profit / (loss) for the period ) Total shareholders’ equity ) ) Total liabilities and shareholders’ equity The accompanying notes form an integral part of these financial statements. 9 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF COMPREHENSIVE INCOME FOR THE THREE MONTHS PERIOD ENDED AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes 31.03.2010 Sales 18 Cost of sales 19 ) ) Gross profit Marketing and selling expenses 20 ) ) General and administrative expenses 21 ) ) Total operating loss ) ) Financial expenses 23 ) ) Other income / (expense), net 22 ) ) Loss before provision for taxation ) ) Provision for taxation - Current - Deferred Net loss for the period ) ) Other comprehensive income Currency translation differences ) Total comprehensive income / (loss) for the period ) ) The accompanying notes form an integral part of these financial statements. 10 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CASH FLOWS AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Cash flow from operating activities Net loss for the period ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Provision for employee termination benefit ) Net loss adjusted to non-cash items ) ) Changes in operating assets and liabilities: Change in trade receivables ) Change in due from shareholders ) Change in inventories ) ) Change in other current assets ) ) Change in other non current assets Change in trade payables ) Change in due to shareholders Change in due to related parties ) Change in other current liabilities Net cash used for operating activities ) ) Cash flows from investing activities: Purchased of property and equipment ) Net cash outflows from investing activities ) Cash flows from financing activities: Increase in short-term borrowings ) 35 Decrease in long-termborrowings ) Cash outflows generated by financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes form an integral part of these financial statements. 11 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CHANGES IN EQUITY AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Share capital Accumulated deficit Net loss for the year/ period Total Shareholders' Equity Opening balance as of 1 January 2010 ) ) ) Transfer to accumulated deficit ) Net profit (loss) for the year 2010 Balances at 31 December 2010 ) ) Transfer to accumulated deficit ) Net profit / (loss) for the three months period of 2011 ) ) Balances at 31 March 2011 ) ) ) The accompanying notes form an integral part of these financial statements. 12 1. OPERATIONS OF THE COMPANY: General The Company established as a form of partnership (kollektif şirket). In Turkey, partnership is the association of two or more people who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Nature of activities Touch IT Technologies Kollektif Sirketi Ronald George Murphy ve Ortakları (referred as“Touch IT Technologies”) was established in September 2008. Touch IT Technologies engages primarily in production and trade of technological blackboard run by infrared system. The Company has an operating license in Trakya, Istanbul free zone area for 15 years which commenced on 9 September 2008. On May 7, 2010, Touch IT Education, Touch IT Technologies and their stockholders (“Touch IT Turkey”) entered into a Share Exchange Agreement with Hotel Management Systems, Inc (“Hotel Management”), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of 48,330,000 shares of their common stock, par value USD 0.001 per share (the “Common Stock”), to the shareholders of Touch IT Technology and Touch IT Education in exchange for the transfer of 100% of the shares of TouchIT Tech and Touch IT Education to Hotel Management. This exchange transaction resulted in Touch IT Technologies and Touch IT Education becoming Hotel Management. The wholly-owned subsidiaries and the stockholders of Touch IT Turkey own approximately 78.93% of the Hotel Management’s issued and outstanding stock, prior to any financing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, Hotel Management entered into a Subscription Agreement (the “Subscription Agreement”) with investors for the sale of shares up to the value of USD 1,500,000 (the “Purchase Price”). As a result, USD750,000 of the Purchase Price has been recognized in Touch IT Education’s balance sheet as a future obligation to one of the investors. No changes in the shareholder structure of Touch IT Turkey have been made since the formal registration has not yet been completed. Average number of employees of the Company as of 31 March 2010 is 11 while it was 10 as at December 31, 2010. 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after 15 December 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after 15 December 2010, its adoption will not have a material impact on the Company’s financial statements. 13 3. BASIS OF PRESENTATION The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation and the uniform chart of accounts issued by the Ministry of Finance. The accompanying US Dollar financial statements are based on the statutory records which are obtained under the historical cost convention, with adjustments and reclassifications, for the purpose of fair presentation in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP). The Company’s fiscal year ends on December 31. Change in Accounting Estimates; In previous period the depreciation expense was presented under both in marketing & selling expense and administrative expense rather than administrative expense. The administrative personnel wages was presented under the direct labor cost rather than administrative expenses. The change in accounting estimates had the following impact on the opening figures; Administrative expense Marketing expense Cost of Sales Balances as reported at 31 March 2010 Classification ) ) Restated balance at 31 March 2010 14 4. SIGNIFICANT ACCOUNTING POLICIES Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. Revenue recognition The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Related parties Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. Property, plant and equipment Property, plant and equipment are stated at cost.Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. The ranges of estimated useful lives are as follows: Machinery and equipments 2-6 years Motor vehicles 4 years Furniture, fixtures and office equipments 4-5 years Intangible assets Intangible assets and related amortization: Intangible fixed assets are carried at cost and are depreciated by using straight-line method over three years. 15 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Borrowing costs The historical cost of acquiring an asset includes the costs necessarily incurred to bring it to the condition and location necessary for its intended use. If an asset requires a period of time in which to carry out the activities necessary to bring it to that condition and location, the interest cost incurred during that period as a result of expenditures for the asset is a part of the historical cost of acquiring the asset. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. Taxation Partnerships (kollektif şirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating License for the exemption of income tax which has been taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-469, dated on 9 September 2008 and period of validation is 15 years. Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 31 March 2011 and 31 December 2010: USD EURO GBP Average USD Comprehensive income In June 1997, the Financial Accounting Standard Board issued SFAS No. 130, “Reporting Comprehensive Income”. SFAS 130 is effective for years beginning after 15 June 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. 16 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amount due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. It is assumed that carrying amounts of financial instruments approximate their current fair values in line with their short term nature. 5. CASH AND CASH EQUIVALENTS As of 31 March 2011 and 31 December 2010 cash and cash equivalents comprised of the followings: Cash in hand Banks Total 17 6. TRADE RECEIVABLES As of 31 March 2011 and 31 December 2010 trade receivables comprised of followings: Proformance Products Others ( less than USD 60,000) Total 7. RELATED PARTY TRANSACTIONS Due from shareholders has been presented as follows: Due from shareholders Recep Tanışman Total Due to related parties and shareholders has been presented as follows: Due to related parties Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Kamron Inc International RT 0 Total Due to shareholders Ali Rıza Tanışman Andrew Brabian Stuart Recep Tanışman Total 18 7. RELATED PARTY TRANSACTIONS (CONTINUED) In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms Major purchases and service provided from related parties have been presented as follows: Major purchases from related parties Trade goods Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Total Services provided Kamron Inc. Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. International TR Total Major sales to related parties have been presented as follows: Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. 8. INVENTORIES: As of 31 March 2011 and 31 December 2010 inventories comprised of the followings: Raw material and supplies Finished goods Advances given for purchases Other inventories Provision for damaged and slow moving stock (-) ) ) Total The insurance on the inventories as of 31 March 2011 and 31 December 2010 is USD 600,000. 19 9. OTHER CURRENT ASSETS: As of 31 March 2011 and 31 December 2010 other receivables and assets comprised of the followings: Prepaid insurance expense Deposits and Guarantees given Other Total PROPERTY, PLANT AND EQUIPMENT, NET The movement of property, plant and equipment, net as of 31 March 2011 and 31 December 2010 is as follows; 1 January 2010 Additions 31 December 2010 Additions 31 March 2011 Cost Machinery and equipment 0 Vehicles 0 Furniture and fixtures Total Depreciation Machinery and equipment ) Vehicles ) Furniture and fixtures ) Total ) Net book value The insurance on property, plant and equipment as of 31 March 2011 and 31 December 2010 is USD 10,000. 20 INTANGIBLE ASSETS, NET The movement of intangible assets, net as of 31 March 2011 and December 2010 is as follows; 1 January 2010 Additions 31 December 2010 Additions 31 March 2011 Cost Rights Other tangible assets Total Depreciation Rights ) Other tangible assets ) Total ) Net book value OTHER NON CURRENT ASSETS: As of 31 March 2011 and 31 December 2010 non-current assets comprised of the prepaid expenses of USD 153 and USD 3,555 respectively. 21 BANK LOANS As of 31 March 2011 and 31 December 2010 bank loans comprised the followings: 31. 03.2011 Short term borrowings TRY bank loans Sub total Long term borrowings TRY bank loans Sub total Total Analysis of bank loans’ repayments is as follows: Within one year Between one to two years Total Bank Loans arise from purchases of two motor vehicles. TRADE PAYABLES As of 31 March 2011 and 31 December 2010, trade payables comprised the followings: Suppliers Other trade payables Total 22 OTHER CURRENT LIABILITIES As of 31 March 2011 and 31 December 2010 other current liabilities comprised the followings: Social security premiums & withholding taxes payable Due to personnel Accrued expenses Advances received Other liabilities 40 40 Total RESERVE FOR EMPLOYEE TERMINATION BENEFITS The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at 31 March 2011, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,623 effective from 1 January 2011 has been taken into consideration in calculation of provision from employment termination benefits (2010: TRY 2,517). The principal actuarial assumptions used at the statement of financial position s dates are as follows: Discount rate % % Expected rates of salary / limit increases % % 23 SHARE CAPITAL The shareholders and their participation percentages as of 31 March 2011 and 31 December 2010 are as follows: Shareholding Shareholding Amount % Amount % Ali Rıza Tanışman % % Andrew Stuart Brabin % % Recep Tanışman % % Ronald George Murphy % % Cansın Tanışman % 24 SALES The composition of sales by principal operation for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Clever board Triumph board 78 inch Touch it board 78 inch Touch it board 80 inch Triumph board 80 inch Touch it board 90 inch Touch it board 50 inch Triumph board 50 inch Electronic circuit Others Returns (-) Total COST OF SALES The composition of cost of sales by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Direct material cost Direct labor cost General production overheads Ending inventory (trade goods) ) ) Depreciation Cost of Good Sold Cost of Raw Materials Sold Total Cost of Sales 25 MARKETING AND SELLING EXPENSES The composition of marketing and selling expenses by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Export expenses Sales & marketing expenses of shareholders Commission expense received from Proforma Consultancy received regarding selling and marketing activities Cargo expenses Software expense Others Total GENERAL AND ADMINISTRATIVE EXPENSES The composition of general and administrative expenses by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Shareholders expenses Consulting expenses Personnel expense Retirement pay liability Depreciation Tax and duties Food expenses Other Total . 26 OTHER INCOME AND (EXPENSES), NET The composition of other income and (expenses), net for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Provision for impairment of inventory ) Non tax deductable expenses ) ) Other, net ) Total ) ) FINANCIAL EXPENSES The composition of financial income / (expenses), net for the period ended at 31 March 2011 and 2010 can be summarized as follows: Interest expenses ) ) Other banking expenses ) ) Total ) ) 27 FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings. 31 March 2011 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables 6 Financial liabilities Borrowings 13 Trade payables (including related parties) 7-14 31 December 2010 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables 6 Financial liabilities Borrowings 13 Trade payables (including related parties) 7-14 28 24. FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. Foreign currency position, net for the period ended at 31 March 2011 and for the years ended 31 December 2010 can be summarized as follows: F/C Foreign Foreign Type Currency TRY Currency TRY Banks USD EUR 78 Trade receivables USD Due from shareholders USD Trade payables USD Due to related parties USD EUR - - Due to shareholders USD Other current liabilities USD Net F/C Assets and Liabilities 29 24.FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterparties. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Current Noncurrent Total 31 March 2011 Borrowings Trade payables Due to related parties 31 December 2010 Borrowings Trade payables Due to related parties SUBSEQUENT EVENTS There is no subsequent event has occurred which might affect the financial statements. 30 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI FINANCIAL STATEMENTS AS OF 31 MARCH 2011 TOGETHER WITH INDEPENDENT AUDITORS’ REPORT DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 31 INDEPENDENT AUDITORS REPORT To the Board of Directors of Touch It Education Technologies Dış Ticaret Kollektif Şirketi Andrew Stuart Brabin ve Ortağı Report on the Financial Statements We have reviewed the accompanying financial statements of Touch IT Education Technologies Dış Ticaret Kollektif Şirketi Andrew Stuart Brabin ve Ortağı (“the Company”) which comprise the financial position as of 31 March 2011 and statements of comprehensive income, changes in equity and cash flows for the period then ended, and a summary of significant accounting policies and other explanatory notes. Management Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Generally Accepted Accounting Principles in the United States of America. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Scope of Review Our responsibility is to express a conclusion on these financial statements based on our review. We conducted our review in accordance with International Standards on Auditing. These standards require that we comply with ethical requirements and plan and perform the review to obtain reasonable assurance whether the financial statements are free from material misstatement. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not give a true and fair view of the financial position of the Company as at 31 March 2011, and of its financial performance and its cash flows for the three months period then ended in accordance with Accounting Principles Generally Accepted in the United States of America. DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 32 We would like to draw your attention to the following matters: According to Turkish Tax Legislation, service invoices issued abroad are subject to withholding tax with a rate of 20%, provided that the service has been received in Turkey. During our review of 2011, we have determined significant amount of such invoices under the name of consultant fee and expenses totally amounting to USD 101,791. However, the Company Management does not foresee any risk on the basis of the interpretation that those consultancy services have been received abroad; the Company may face possible tax risk in case of a different interpretation by the tax office. Istanbul, 12 May 2011 DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Member of MAZARS Gökhan Almacı Partner DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Hürriyet Mah. Dr. Cemil Bengü Cad. İş Merkezi No:2 K:1-2 Çağlayan 34403 Kağıthane/İSTANBUL Tel: (0212) (pbx) Fax: (0212) ic. Sic. No: 262368-209940 www.mazarsdenge.com.tr denge@mazarsdenge.com.tr 33 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUARTBRABIN VE ORTAĞI STATEMENT OF FINANCIAL POSITION AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes 31.03.2010 ASSETS Cash and cash equivalents 5 Trade receivables, net 6 Due from related parties 7 Due from shareholders 7 Inventories 8 Other current assets 9 Total current assets Rights, net 10 Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Trade payables 11 Due to shareholders 7 Due to related parties 7 Other current liabilities 12 Total current liabilities Share purchase advances 1 Employee termination benefits 13 Total long-term liabilities Shareholders' Equity: Share capital 14 Retained Earnings Net income / (loss) for the period ) ) Total shareholders’ equity Total liabilities and shareholders’ equity The accompanying notes form an integral part of these financial statements. 34 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENTS OF INCOME FOR THE THREE MONTHS PERIOD ENDED AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes Sales 15 Cost of sales 16 ) ) Gross profit Marketing and selling expenses 17 ) ) General and administrative expenses 18 ) ) Total operating income ) Financial income / (expense), net ) Other income / (expense), net ) Loss before provision for taxation ) Provision for taxation - Current - Deferred Net income for the period ) Other comprehensive income Currency translation differences ) ) Total comprehensive income / (loss) for the period ) The accompanying notes form an integral part of these financial statements. 35 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENT OF CASH FLOW AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Cash flow from operating activities Net income for the period ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Provision for employee termination benefit ) Net income adjusted to non-cash items ) Changes in operating assets and liabilities: Change in trade receivables ) Change in due from related parties ) Change in due from shareholders 15 ) Change in inventories ) Change in other current assets ) 83 Change in trade payables ) Change in due to related parties ) ) Change in due to shareholders ) Change in other current liabilities ) Net cash provided from operating activities Cash flows from investing activities: Purchased of property and equipment Net cash provided from investing activities Cash flows from financing activities: Increase/(decrease) in short-term borrowings Increase/(decrease) in long-termborrowings Cash flows provided by financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes form an integral part of these financial statements. 36 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENT OF CHANGES IN EQUITY AS OF 31 MARCH 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Share capital Retained Earnings Net income for theyear / period Total Shareholders' Equity Balances at 1 January 2010 Share capital increase Transfer to retained earnings ) Net income for the year ) ) Balances at 31 December 2010 ) Transfer to retain earnings ) 0 Net profit / (loss) for the three months period ) ) Balances at 31 March 2011 ) The accompanying notes form an integral part of these financial statements. 37 1. OPERATIONS OF THE COMPANY: General The Company established as a form of partnership (kollektif şirket). In Turkey, partnership is the association of two or more people who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Nature of Activities Touch IT Education Technologies Dıs Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortağı, formerly RT Lojistik Dıs Ticaret Kollektif Sirketi Recep Tanısman ve Ortağı; (referred as “Touch ITEducation”) was established on 27 August 2007 with a ‘‘Share Transfer of Open Company andAmendment Agreement’’. Touch IT Education primarily engages in sales and purchases of theinteractive writing board and all educational equipment. On May 7, 2010, Touch IT Education, Touch IT Technologies and their stockholders (“Touch ITTurkey”) entered into a Share Exchange Agreement with Hotel Management Systems, Inc (“HotelManagement”), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of 48,330,000 shares of their common stock, par value USD 0.001 per share (the “Common Stock”), tothe shareholders of Touch IT Technology and Touch IT Education in exchange for the transfer of100% of the shares of TouchIT Tech and Touch IT Education to Hotel Management. This exchange transaction resulted in Touch IT Technologies and Touch IT Education becoming Hotel Management. The wholly-owned subsidiaries and the stockholders of Touch IT Turkey own approximately 78.93% of the Hotel Management’s issued and outstanding stock, prior to any financing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, Hotel Management entered into a Subscription Agreement (the “Subscription Agreement”) with investorsfor the sale of shares up to the value of USD 1,500,000 (the “Purchase Price”). As a result, USD750,000 of the Purchase Price has been recognized in Touch IT Education’s balance sheet as a future obligation to one of the investors. No changes in the shareholder structure of Touch IT Turkey have been made since the formal registration has not yet been completed Average number of employees of the Company as of 31 March 2011 is 9 while it was 6 as at December 31, 2010. 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after 15 December 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after 15 December 2010, its adoption will not have a material impact on the Company’s financial statements. 3. BASIS OF PRESENTATION The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation and the uniform chart of accounts issued by the Ministry of Finance. The accompanying US Dollar financial statements are based on the statutory records which are obtained under the historical cost convention, with adjustments and reclassifications, for the purpose of fair presentation in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP). The Company’s fiscal year ends on December 31. 38 4. SIGNIFICANT ACCOUNTING POLICIES: Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. Revenue recognition The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Related parties Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. Rights Rights are stated at cost. Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. Taxation Partnerships (kollektif şirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating Licence for the exemption of income tax which is taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-149, dated 1 November 2001 and period of validation is 15 years. Retirement pay provision Under Turkish laws, lump sum payments are made to employees retiring or involuntarily leaving the Company. Such payments are considered as being part of defined retirement benefit plan. The retirement benefit obligation recognised in the balance sheet represents the present value of the defined benefit obligation as adjusted for unrecognised actuarial gains and losses. 39 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 31 March 2011 and 31 December 2010: USD EURO GBP Average USD Leasing - the Company as lessee Leases are classified as capital leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. Comprehensive income In June 1997, the Financial Accounting Standard Board issued SFAS No. 130, “Reporting Comprehensive Income”. SFAS 130 is effective for years beginning after 15 June 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. Financial Instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. 40 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial Instruments (continued) Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amounts due from and due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. 5. CASH AND CASH EQUIVALENTS As of 31 March 2011 and 31 December 2010 cash and cash equivalents comprised of the followings: Cash in hand Banks Total 6. TRADE RECEIVABLES As of 31 March 2011 and 31 December 2010 trade receivables comprised of followings: Trade receivables Provision for doubtful receivables (-) ) ) Total The provision has been booked for the receivables from Proformance Product and Truimphboard S.R.O. 41 7. RELATED PARTY TRANSACTIONS: In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms. Related parties and shareholders balances and transactions have been presented as follows: Due from related parties Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Technologies Koll. Şti Ronald George Murphy ve Ortakları Total Due from shareholders Andrew Stuart Brabin Total Due to related parties Kamron Inc ASB Trading Total Due to shareholders Ali Rıza Tanışman Total Major purchases from related parties have been presented as follows: Major purchases from related parties Touch It Technologies Koll. Şti. Ronald George Murphy ve Ortakları Total Major sales to related parties Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Technologies Koll. Şti. Ronald George Murphy ve Ortakları Total 42 7. RELATED PARTY BALANCES AND TRANSACTIONS (COUNTINUED): Service provided by Kamron Inc. Andrew Stuart Brabin Total 8. INVENTORIES As of 31 March 2011 and 31 December 2010 inventories comprised of the followings: Trade goods Advances given for purchases(*) Total (*) The majority of the balance comprise of advance given to Songtian Orient Corporation amounting USD 122,602 (in 2,960) for the purchase of LCD monitor and Xiamen Interactive Technology Co.,Ltd. amounting to USD 69,381 ( in 2,584)for the purchase of electronic circuit as of March 31, 2011. The insurance on the inventories as of 31 March 2011 and 31 December 2010 is USD 100,000. 9. OTHER CURRENT ASSETS: As of 31 March 2011 and 31 December 2009 other receivables and assets comprised of prepaid expenses of USD 247 and 221 respectively. NON-CURRENT ASSETS As of 31 March 2011 and 31 December 2010 non-current assets comprised of followings: License right Depreciation allowance ) ) Total Rights represent the operating license obtained from Under secretariat of The Prime Ministry for Foreign Trade. The validation date of the licence has been extended from 10 year to 15 year in 2010. 43 TRADE PAYABLES As of 31 March 2011 and 31 December 2010 trade payables comprised as of the followings: Trade payables Total OTHER CURRENT LIABILITIES As of 31 March 2011 and 31 December 2010 other current liabilities comprised of the followings: Taxes and funds payable Social security premiums and withholding taxes payable Accrued expenses Advances received Due to personnel Total RESERVE FOR EMPLOYMENT TERMINATION BENEFITS The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at 31 March 2011, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,623 effective from 1 January 2011 has been taken into consideration in calculation of provision from employment termination benefits (2010: TRY 2,517). 44 SHARE CAPITAL The issued share capital of the Company is respectively for the period ended at 31 March 2011 and for the years ended 31 December 2010 comprised as follows; Shareholding Shareholding Amount % Amount % Andrew Stuart Brabin 72 72 Ali Rıza Tanışman 4 4 Recep Tanışman 20 20 Cansın Tanışman 2 2 Volkan Tanışman 2 2 SALES The composition of sales by principal operation for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Electronic set Remote Control for classroom Touch IT board Others Returns (-) Total COST OF SALES The composition of cost of sales by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Beginning inventory of trade goods Purchases Ending inventory of trade goods (-) ) ) Total 45 MARKETING AND SELLING EXPENSES The composition of marketing and selling expenses by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Export expenses Consultancy expenses (*) Other expenses Total (*) The vast majority of the balance comprises of consultancy invoices issued by Kamron and ASB. GENERAL AND ADMINISTRATIVE EXPENSES The composition of general and administrative expenses by principal operations for the period ended as at 31 March 2011 and 2010 can be summarized as follows: Audit and consultancy expenses Salaries Rental expenses Depreciation Other expenses Total 19. OTHER INCOME AND (EXPENSES), net: The composition of other income and expenses for the years ended at 31 December 2010 and 2009 can be summarized as follows: Provision for doubtful receivables ) Other expense ) Other income Total ) 46 FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings. 31 March 2011 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables (including related parties) 6-7 Financial liabilities Trade payables (including related parties) 7-11 31 December 2010 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables (including related parties) 6-7 Financial liabilities Trade payables (including related parties) 7-11 Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. 47 FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. Foreign currency position, net for the period ended at 31 March 2011 and for the years ended 31 December 2010 can be summarized as follows: F/C Foreign TRY Foreign TRY Type Currency Currency Banks USD EUR 22 47 19 38 Due from related parties USD Trade receivables USD Advances given USD (Inventories) Trade payables USD Advances received USD (Other current liabilities) Due to related parties USD Share purchase advances USD Net F/C Assets / (Liabilities) 48 FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterparties. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Current Noncurrent Total 31 March 2011 Trade payables (including related parties) 31 December 2010 Trade payables (including related parties) SUBSEQUENT EVENTS There is no subsequent event has occurred which might affect the financial statements. 49 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes appearing elsewhere in this Quarterly Report. This discussion and analysis may contain forward-looking statements based on assumptions about our future business. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth under “Risk Factors” and elsewhere in this Quarterly Report. Forward-Looking Statements This Quarterly Report contains forward-looking statements. The forward-looking statements are contained principally in, but not limited to, the sections entitled “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation,” “Business” and those listed in our other Securities and Exchange Commission filings.Forward-looking statements provide our current expectations or forecasts of future events. Forward-looking statements include statements about our expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. Words or phrases such as “anticipate,” “believe,” “continue,” “ongoing,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project” or similar words or phrases, or the negatives of those words or phrases, may identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking. Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions that could cause actual results to differ materially from those expected or implied by the forward-looking statements. Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including the factors described in the section entitled “Risk Factors” in this Report. Accordingly, you should not unduly rely on these forward-looking statements, which speak only as of the date of this Report. Unless required by law, we undertake no obligation to publicly revise any forward-looking statement to reflect circumstances or events after the date of this Report or to reflect the occurrence of unanticipated events. You should, however, review the factors and risks we describe in the reports we will file from time to time with the SEC after the date of this Report. Management cautions that these statements are qualified by their terms and/or important factors, many of which are outside of our control, and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made, including, but not limited to, the following: ●actual or anticipated fluctuations in our quarterly and annual operating results; ●actual or anticipated product constraints; ●decreased demand for our products resulting from changes in consumer preferences; ●product and services announcements by us or our competitors; ●loss of any of our key executives; ●regulatory announcements, proceedings or changes; ●announcements in the touch technology community; ●competitive product developments; ●intellectual property and legal developments; ●mergers or strategic alliances in the touch technology industry; ●any business combination we may propose or complete; ●any financing transactions we may propose or complete; or ●broader industry and market trends unrelated to its performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Plan of Operation The ability of our Company to achieve our business objectives is contingent upon our success in raising additional capital until adequate revenues are realized from operations. We are a manufacturer of touch based visual communication products for education and corporate worldwide marketplaces. Our mission is to design and manufacture high quality technology products. We manufacture a large range of touch screen and touch board products to suite all types of application from pen input wireless tablets, to large enameled steel touch-sensitive interactive whiteboards and large interactive liquid crystal displays ("LCD"). Our products stand out from the competition in terms of their design, functionality and price offering.Our customers seek our products as they provide them with a different point of entry to the market in terms of price, quality of design and margin. Currently, demand for our products is exceeding our ability to supply. In the past three years, we have designed, manufactured, launched, developed and sold four new products as well as established the business from scratch and equipped a factory. 50 COMPANY OVERVIEW We manufacture touch-based visual communication products foreducation and corporate worldwide marketplaces. Our products stand out fromour competition in terms of their design, functionality and price offering. Our customers seek our products as they provide them a different point of entry to the market in terms of price, quality of design and margin. In our first year of trading, we exceeded revenues of $2 million USD having designed, manufactured, launched and sold four new products as well as established the business and equipped a factory.Our second full year of trading saw 176% growth as we expanded into world-wide markets. On January 10, 2011, we forecasted our 2011 revenue projections to be $9 million. However, having had a slow first quarter this year,our ability to hit this target will depend upon whether we may obtain a large number of tender opportunities. Our keys to success are: 1.Establish and maintain working relationships and contractual agreements with distribution and original equipment manufacturer ("OEM") customers; 2.Increase our profit margin by lowering the import and raw material costs by bulk purchasing from vendors; 3.By increasing our purchasing power, we can increase our stock holding and lowering delivery times to customers thus enabling further sales growth; and 4.Effectively communicate with our current and potential customers, through targeted efforts, our position as a differentiated provider of the highest quality of margin laden touch-based communication products. Recent Developments On May 7, 2010, we (which at that time was called Hotel Management Systems, Inc.), entered into a Share Exchange Agreement with TouchIT Tech KS, the stockholders of TouchIT Tech KS, TouchIT Ed, and the stockholders of TouchIT Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The Closing took place on May 7, 2010. In connection with the closing of the Share Exchange Agreement, on May 7, 2010, we entered into a Subscription Agreement (the “Subscription Agreement”) with certain investors for the sale of up to $1,500,000 (the "Purchase Price"), which was represented by the convertible promissory notes of our Company (“Note” or “Notes”) and share purchase warrants (the “Warrants”) to purchase shares of Common Stock (the “Warrant Shares”).Due to the non-provision of the second $750,000 by certain investors, we cancelled the Notes for $250,000 and $500,000 including the underlying Warrant Shares. On February 16, 2011, we borrowed Two Hundred Fifty Thousand Dollars ($250,000) (the "Advance") from TCA Global Credit Master Fund, LP (the "Lender") pursuant to a revolving credit facility evidenced by a Credit Agreement with an effective date as of November 30, 2010 (the "Credit Agreement"). The Credit Agreement evidences a revolving credit facility in the minimum principal amount of $250,000, which subject to Lender approval may be increased up to One Million Dollars ($1,000,000) (the "Loan"). Interest on the Advance accrues at the rate of eight percent (8%) per annum and the outstanding and accrued interest is due and payable on a bi-monthly basis. The outstanding principal amount is due on February 16, 2012 (the "Maturity Date"). The revolving loan is also evidenced by a Revolving Note (the "Note"). The Credit Agreement and Note are secured by, among other things, (i) the Security Agreement made by and between the Company and the Lender pursuant to which the Borrower has granted a security interest in all of the Borrower's assets to the Lender (the "Security Agreement"), (ii) a personal guaranty and validity guaranty executed by Andrew Brabin, Chief Financial Officer ofour Company, and (iii) a personal guaranty and validity guaranty executed by Recep Tanisman, the Chief Executive Officer ofour Company. Pursuant to the Credit Agreement, on February 16, 2011, our Company issued to the Lender One Hundred Thousand (100,000) shares of our common stock, par value at $0.001 per share (the "Restricted Shares"), which have piggy back registration rights as part of any registration statement filed by our Company and full ratchet rights and anti-dilution rights during the six months following February 16, 2011. Furthermore, we also issued to Lender Twenty-Five Thousand (25,000) shares of our Company's Series A convertible preferred stock with a par value of $0.001, which such shares shall be converted into shares of common stock of our Company on February 16, 2012 upon the satisfaction of certain conditions (including if the value of the Restricted Shares is less than $45,000 on February 16, 2012 based on the average closing price for the 30 trading days prior thereto). 51 The Credit Agreement also includes customary representations and warranties and affirmative and negative covenants, including, among others, payment of certain customary fees and expenses (including commitment, monitoring and diligence fees), covenants relating to financial reporting, maintenance of property and insurance, incurrence of liens and/or other indebtedness. The Credit Agreement also contains customary provisions for events of default, remedies in circumstances of default, required notices, governing law and jurisdiction of governance. Upon the occurrence of an event of default (as defined in the Credit Agreement), the Lender may, at its option, declare its commitments to us to be terminated and all obligation and commitments to be immediately due and payable. For all the terms and conditions of the Credit Agreement, the Security Agreement and the Note, reference is hereby made to such documents respectively filed as Exhibits 10.1, 10.2 and 10.3 as part of the Form 8-K filed with the Securities and Exchange Commission on February 23, 2011. All statements made herein concerning the foregoing document are qualified by reference to said Exhibits. We have seen that the credit line has increased the liquidity of our business by improving cash flow and reducing the debtor days for an average of 45 down to less than 15. We expect to continue to use this Credit Facility for the foreseeable future. The decision to increase this line will be dependent on the increase of eligible receivables (those from the USA and UK) and management will make a decision based on sales history and forecasts from the customer base. We have also signed a new distribution partner in South Africa and have shipped the first container of goods which should arrive with the customer in due course. We view South Africa as a new market where interactive product penetration is low and expects to see significant growth from the region. We will continue to expand in the Middle East as sales in the region continue to grow. Our Sales Manager for the region is actively recruiting both new channel partners we well as distribution partners. Saudi Arabia continues to be the strongest country for sales and growth in the region. We entered into discussions with Hitachi Solutions Europe Ltd. (“Hitachi”) as well as delegates from Japan for the OEM of the TouchIT Board under the Hitachi brand name for certain markets around the world. We arealso in discussions with Hitachi for the production of one of their products in Europe. This would help Hitachi European manufactures by enabling them to supply their customer base with their products in a more timely manor and with cheaper freight prices. We will ship our first product to Hitachi in May. We continue to developa new range of Interactive LCD products which we plan to launch in the third quarter of 2011. These products will include a 42”, a 55”, and a 65” LCD. All of these products will be full high definition and touch-based, and may include options of multiple input “multi-touch” on these models. These models will replace the 57”. Our Company’s management took the decision to broaden the LCD range due to feedback and growing demand from the markets. We have shipped samples to various key customers around the world for analysis and feedback. During the quarter, we have initiated an investor relations program by engaging Cooper Global Communications (“CGC”), which is based in New York. The program’s goal is to provide visibility to our Company in the investment community both in Europe and in the United States. We will continue to look into the viability of an OEM offering of a content software that is suitable for both 7-11 and 11-16 age groups. If concluded, the software will be sold in conjunction with our existing products to strengthen the product portfolio. We have also undertaken a product analysis of Interactive Projectors. Through a Chinese vendor, our Company’s management has evaluated the Interactive Projector market and has concluded that at this time, we will not be entering this market. This decision was made in conjunction with key customer feedback. Last, we have undertaken significant research and development of surface materials for use on the interactive product line. This research will enable our Company to produce a lighter yet stronger interactive whiteboard surface in the future. This new product will be particularly pertinent to any OEM discussions with Hitachi Solutions Europe Ltd as the surface flatness tolerance imposed by their specifications can now be met as a result. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. 52 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The accompanying financial statements include the financial statements of TouchIT Tech KS and TouchIT Ed. Although not significant, it should be noted that inter-company transactions and balances do exist and have not been consolidated. TouchIT Tech KS and TouchIT Ed together are also referred to as the “Company.” This management's discussion and analysis of our financial condition and results of operations are based on the financial statements of both TouchIT Tech KS and TouchIT Ed, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported net sales and expenses during the reporting periods. On an ongoing basis, we will evaluate these estimates and assumptions. We base our estimates on historical experience and on various other factors that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis: Basis of presentation financial statements: Our Company maintainsour books of account and preparesour statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation. The accompanying financial statements are based on the statutory records, with adjustments and reclassifications, for the purpose of fair presentation in accordance with United States generally accepted accounting principles (“US GAAP”). There are inter-company transactions that have not been consolidated on these financial statements. Revenue recognition: Revenue is measured at the fair value of the consideration received or receivable. Revenue is reduced for customer returns, rebates, and other similar allowances. Inventories: Inventories are stated at the lower of cost or net realizable value. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Net realizable value represents the estimated selling price less all estimated costs of completion and costs necessary to deliver service. Property, plant and equipment: Property, plant and equipment are carried at cost less accumulated depreciation and any accumulated impairment losses, if any. Depreciation is charged so as to write off the cost of assets, other than land and construction in progress, over their estimated useful lives, using straight line method. The estimated useful lives, residual values and depreciation method are reviewed at each year end, with the effect of any changes in estimate accounted for on a prospective basis. Assets held under finance leases are depreciated over their expected useful lives on the same basis as owned assets or, where shorter, the term of the relevant lease. The gain or loss arising on the disposal or retirement of an item of property, plant and equipment is determined as the difference between the sales proceeds and the carrying amount of the asset and is recognized in profit or loss. The ranges of estimated useful lives are as follows: - Machinery and equipments: 2-6 years - Motor vehicles: 4 years - Furniture, fixtures and office equipments: 4-5 years Shipping and handling: Shipping and handling costs related to costs of the raw material purchased is included in cost of revenues. 53 Research and development costs: Research and development costs are expensed as incurred. The costs of material and equipment that are acquired or constructed for research and development activities, and have alternative future uses, either in research and development, marketing, or sales, are classified as property and equipment or depreciated over their estimated useful lives. Company reporting year end: We use a calendar year asour fiscal year ending December 31. RESULTS OF OPERATIONS TOUCHIT TECH KSAND TOUCHIT ED COMBINED STATEMENTS OF COMPREHENSIVE INCOME FOR QUARTER ENDED MARCH 31, 2011 & 2010 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 31/03/2011 31/03/2010 NET SALES COST OF SALES ) ) Gross profit MARKETING AND SELLING EXPENSE ) ) GENERAL AND ADMINISTRATIVEEXPENSES ) ) Profit from operations ) OTHER INCOME AND EXPENSES, net ) ) FINANCIAL INCOME AND EXPENSES, net ) ) Profit Loss before taxation and currency translation gain/(loss) ) TAXATION CHARGE Taxation current Deferred CURRENCY TRANSLATION GAIN/(LOSS) ) Net income/(loss)for the year ) OTHER COMPREHENSIVE INCOME Total comprehensive income ) NET SALES (REVENUE) – For the first three months of the quarter ended March 31, 2010 as compared to quarter ended March 31, 2011, revenue has decreased by 26% or by $272,353 from $1,046,011 to $773,658. This decrease can be attributed to a slow down in the market due to uncertain budgetary commitments from certain of our customers. Management also notes that the first quarter in 2010 was abnormally high for this time of theyear. Typically, the third and fourth quarters are the strongest quarters for our market. Our going forward sales activity, including the first quarter, also reflects our management’s plan of increasing focus on the development of recurring business in existing and new markets in lieu of non-recurring tender business. An example of this is our penetration into South Africa. Our management does anticipate that revenues will continue to grow for the balance of the year in light of the regular run rate business growth combined with our initiatives that we have recently made regarding the LCD product line. GROSS PROFIT – For the first three months of the quarter ended March 31, 2011 as compared to quarter ended March 31, 2010, gross profit has decreased by 33% or $110,084 from $326,976 to $216,892. This is primarily due to the decrease in sales revenue; however, the percentage of profit over revenue has increased showing gross margins have increased. 31/03/2011 31/03/2010 31/12/2009 NET SALES COST OF SALES ) ) ) Cost of sales as a % 72
